Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument as to the amendment limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 9, 10, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saban et al. US 2008/013632 in view of ZHU, MING CN 107707076 A.

Regarding claim 1, Saban teach a synchronous generator comprising: 
a stator (Para.0022…The machine 110 includes a stator (not shown) that has N sets of windings.); 
a rotor in communication with the stator (110 it is understood that the motor, rotor and stator are all the same item); and 
a three-phase high frequency alternating current source in communication with the rotor, (Para. 0072) 
Saban do not but ZHU, MING teach wherein a frequency of the three-phase high frequency alternating current source is based on a size of the synchronous generator. (See excerpt“1) selecting generator: The low rotating speed as benchmark, 530rpm and 10-pole motor at mains frequency is synchronous speed 600rpm approaches 50 Hz, so the shaft generator is designed as 10-pole motor, (because the generator output excitation current needed by the same voltage at high speed than at low speed and small, low problem solving data as long as the verification speed line).
2) calculating electromagnetic solution holding voltage is 400V in the speed range of 530-1500rpm is the design of the shaft generator, according to the formula: selecting a generator when the 530rpm stator coil wire gauge (line length, width, height) of the stator current density at 3.5-5.5A/mm2, then according to the formula: E=4.44 *k*f *N* φ. φ = number of B* S selected stator winding to make the air gap magnetic flux density value is 8000-9000GS, in the formula, E is the generator voltage, k is the winding coefficient, f is a frequency, N is stator winding turn number, φ is the magnetic flux, B is the air gap magnetic flux density value. S is the air gap area; holding voltage and stator winding turn number change verification 975rpm, the air gap flux density is 4900GS, the 1500rpm density is 3200GS, which meets the design idea, the speed the higher the density becomes lower;
3) excitation mode determining: the shaft generator 530rpm, the main machine rotor current 210kW is 63A converted into the exciter stator current is 4.7A, calculating 975rpm, 400kW of the main machine rotor current is 77A, converted to exciter stator current is 7A, according to the calculated maximum value of the excitation current under two states as the foundation of automatic voltage regulator AVR of generator, it is possible to select the type of ABB1010. the maximum output current is 10A;”)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitations of selecting frequency based on the size of the generator to Saban as per ZHU, MING, the motivation is that the axle generator of the invention can output 400V frequency voltage at 530-1500rpm, satisfying two-quadrant converter voltage input range at 400-450V degrees centigrade, so the shaft with power generation system can use common two-quadrant converter replaces the four-quadrant frequency converter, the converter reduces hardware cost and simplifies the software program, which efficiently reduces the system cost and failure rate.

Regarding claim 2, Saban teach the synchronous generator of claim 1, wherein the rotor comprises silicon-steel alloy. (Para. 0057)

Regarding claim 5, Saban teach the synchronous generator of claim 1, wherein the rotor is a wound rotor with equidistant three-phase windings. (Para. 0089, see item 1115 at Fig. 11)

Regarding claim 6, Saban teach a synchronous generator comprising: 
a rotor (110 it is understood that the motor, rotor and stator are all the same item); and 
a three-phase high frequency alternating current source in communication with the rotor; (Para. 0072)
an input line (See three input lines around item 925) in electrical communication with the three-phase high frequency alternating current source; (See Generator 925)
a stator in communication with the rotor (110 it is understood that the motor, rotor and stator are all the same item) and 
an output line in communication with an electrical system, the output line being in electrical communication with an input line. (See connection between output of the generator circuit 925 to the input of the motor circuit zonal DC distribution network 900 at Fig. 9), 
Saban do not but ZHU, MING teach wherein a frequency of the three-phase high frequency alternating current source is based on a size of the synchronous generator. (See excerpt“1) selecting generator: The low rotating speed as benchmark, 530rpm and 10-pole motor at mains frequency is synchronous speed 600rpm approaches 50 Hz, so the shaft generator is designed as 10-pole motor, (because the generator output excitation current needed by the same voltage at high speed than at low speed and small, low problem solving data as long as the verification speed line).
2) calculating electromagnetic solution holding voltage is 400V in the speed range of 530-1500rpm is the design of the shaft generator, according to the formula: selecting a generator when the 530rpm stator coil wire gauge (line length, width, height) of the stator current density at 3.5-5.5A/mm2, then according to the formula: E=4.44 *k*f *N* φ. φ = number of B* S selected stator winding to make the air gap magnetic flux density value is 8000-9000GS, in the formula, E is the generator voltage, k is the winding coefficient, f is a frequency, N is stator winding turn number, φ is the magnetic flux, B is the air gap magnetic flux density value. S is the air gap area; holding voltage and stator winding turn number change verification 975rpm, the air gap flux density is 4900GS, the 1500rpm density is 3200GS, which meets the design idea, the speed the higher the density becomes lower;
3) excitation mode determining: the shaft generator 530rpm, the main machine rotor current 210kW is 63A converted into the exciter stator current is 4.7A, calculating 975rpm, 400kW of the main machine rotor current is 77A, converted to exciter stator current is 7A, according to the calculated maximum value of the excitation current under two states as the foundation of automatic voltage regulator AVR of generator, it is possible to select the type of ABB1010. the maximum output current is 10A;”)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitations to the device of Saban as per ZHU, MING, the motivation is that the axle generator of the invention can output 400V frequency voltage at 530-1500rpm, satisfying two-quadrant converter voltage input range at 400-450V degrees centigrade, so the shaft with power generation system can use common two-quadrant converter replaces the four-quadrant frequency converter, the converter reduces hardware cost and simplifies the software program, which efficiently reduces the system cost and failure rate.

Regarding claim 9, Saban teach the synchronous generator of claim 6, wherein the rotor is a wound rotor with equidistant three-phase windings. (Para. 0089, see item 1115 at Fig. 9)

Regarding claim 10, Saban teach the synchronous generator of claim 6, further comprising at least one AC-to-DC link and one DC-to-AC link. (See the AC-to-DC link and one DC-to-AC link at Fig. 11)

Regarding claim 11, Saban teach the synchronous generator of claim 6 wherein the output further comprises an AC to DC link in communication with a high voltage DC line connected to a DC to AC link. (See the AC-to-DC link and one DC-to-AC link at Fig. 9)

Regarding claim 14, Saban teach the synchronous generator of claim 12, further comprising an AC to DC link in communication with a high voltage DC line connected to a DC to AC link. (See the AC-to-DC link and one DC-to-AC link at Fig. 9)


Claims 3, 4, 7, 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Saban et al. US 2008/0103632 in view of ZHU, MING CN 107707076 A and further in view of Lehmann et al. US 2019/0190420.

Regarding claim 3, Lehmann teach the synchronous generator of claim 1, but do not teach wherein the three-phase high frequency alternating current source has a frequency in the range of 1 Hz to 6 kHz.  
However, Lehmann teach wherein the three-phase high frequency alternating current source has a frequency in the range of 1 Hz to 6 kHz (Para. 0010)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitations to the device of Saban as per Lehmann, the motivation being to generate a three-phase AC voltage having a customary power supply system frequency at a level of 50 Hz or 60 Hz using the three-phase generator and to feed it into the power supply system and run the generator as designed.

Regarding claim 4, Saban teach the synchronous generator of claim 3, wherein the three-phase high frequency alternating current source has a frequency in the range of 1 Hz to 500 Hz. (Para. 0010)

Regarding claim 7, Saban teach the synchronous generator of claim 6, but do not teach wherein the three-phase high frequency alternating current source has a frequency in the range of 1 Hz to 6 kHz.  
However, Lehmann teach wherein the three-phase high frequency alternating current source has a frequency in the range of 1 Hz to 6 kHz (Para. 0010)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitations to the device of Saban as per Lehmann, the motivation being to generate a three-phase AC voltage having a customary power supply system frequency at a level of 50 Hz or 60 Hz using the three-phase generator and to feed it into the power supply system and run the generator as designed.

Regarding claim 8, Lehmann teach the synchronous generator of claim 7, wherein the three-phase high frequency alternating current source has a frequency in the range of 1 Hz to 500 Hz. (Para. 0010)

Regarding claim 12, Lehmann teach the synchronous generator of claim 6, wherein the input line includes an AC to DC link and a DC to a 1 Hz to 6 kHz AC link in communication with the three-phase high frequency alternating current source. (Para. 0010)

Regarding claim 13, Lehmann teach the synchronous generator of claim 12 wherein the output line further comprises a 1 Hz to 6 kHz AC link to DC link and an DC to a 60 Hz AC link. (Para. 0010)    
                                                                                                                                                                                                  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON A JOSEPH/Examiner, Art Unit 2846
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846